Title: From James Madison to George Washington, 29 April 1783
From: Madison, James
To: Washington, George


Sir
Philada. Apr. 29. 1783.
I have been honored with Your Excellency’s favor of the 22d. inst: bearing testimony to the merits & talents of Mr. McHenry. The character which I had preconceived of this Gentleman was precisely that which your representation has confirmed. As Congress have not yet fixed the peace establishment for their foreign affairs and will not probably fill up vacancies unless there be some critical urgency, until such an Establishment be made, it is uncertain when an opportunity will present itself, of taking into consideration the wishes & merits of Mr. McHenry. Should my stay here be protracted till that happens, which I do not at present expect, I shall feel an additional pleasure in promoting the public interest from my knowledge that I at the same time fulfill both your Excellency’s public judgment & private inclination.
I have the honor to be with perfect respect & sincere regard yr. Excelly’s Obt. & hble Servt.
J. Madison Jr.
